Order, Supreme Court, New York County (Shirley Werner Kornreich, J.), entered September 23, 2005, which granted plaintiffs motion for summary judgment on its third cause of action insofar as to find plaintiff entitled to a percentage of the attorneys’ fees recovered by defendants in the underlying action, and referred the matter to a special referee to determine the portion of the fee to which plaintiff is entitled, unanimously affirmed, with costs.
The motion court properly found plaintiff law firm entitled to a portion of the contingent fee recovered by defendants in the underlying action based upon its proportionate share of the work performed on the entire case (see Matter of Cohen v Grainger, Tesoriero & Bell, 81 NY2d 655 [1993]; Lai Ling Cheng v Modansky Leasing Co., 73 NY2d 454 [1989]). Contrary to appellants’ argument, the absence of a charging lien pursuant to Judiciary Law § 475 is not preclusive of plaintiff outgoing law firm’s claim to part of the contingent fee (Lai Ling Cheng, 73 NY2d at 458). Concur—Saxe, J.P., Gonzalez, Catterson, McGuire and Malone, JJ. [See 9 Misc 3d 1123(A), 2005 NY Slip Op 51756(U) (2005).]